Citation Nr: 1819994	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-19 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to July 18, 2011 for the award of service connection for tinnitus.

2.  Entitlement to service connection for ureteral carcinoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to September 1970.

The effective date claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO).  Therein, the RO granted service connection for tinnitus effective July 18, 2011 and assigned a 10 percent.

The Veteran submitted a statement in May 2012 that can reasonably construed as a notice of disagreement (NOD) with the assigned effective date for the award of service connection for tinnitus.  Although the RO again considered the tinnitus effective date issue in May 2012 and March 2018 rating decisions, the November 2011 rating decision is the proper decision on appeal.  This is because there are no freestanding claims for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The service connection claim comes before the Board on appeal from a June 2017 rating decision issued by the RO.

In January 2018, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge regarding his effective date claim.

Additional evidence was received subsequent to the statement of the case (SOC) issued in June 2014.  As the evidence is not pertinent to the effective date claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

The effective date issue is addressed in the decision below.  The service connection issue is addressed in the remand section following the decision.


FINDING OF FACT

The Veteran first filed a claim of service connection for tinnitus on July 18, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to July 18, 2011 for the award of service connection for tinnitus have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017); 38 C.F.R. § 3.157 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

The effective date of an award is the date the claim was received by VA or the date entitlement arose, whichever is later, for claims filed more than one year after separation from service.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155.  Although VA has amended the claims filing process to require the filing of proper standard forms, the "informal claim" provisions are for proper application given the time period in which the Veteran's claims were filed.

Analysis

The Veteran contends that he is entitled to an effective date prior to July 18, 2011 for the award of service connection for tinnitus because (1) he filed several service connection claims for hearing loss in the past and (2) he was diagnosed with tinnitus in 2003, and tinnitus had onset prior to that date.

Although the Veteran previously filed a claim of service connection for hearing loss as early as March 2003, there was no claim earlier than July 18, 2011 that expressly or reasonably raised the issue of entitlement to service connection for tinnitus.  His claim did not mention tinnitus by name or ringing in the ears, and the claim cannot be reasonably construed so broadly to include all possible ear disorders.  Though VA treatment records indicated that the Veteran had tinnitus, the Veteran did not express an intention to file for compensation or other benefits based on this diagnosis.  Thus, as the information of record did not contain an intent to apply for service connection for tinnitus, the Veteran's prior claim of service connection for hearing loss was not a claim of service connection for tinnitus.  See 38 C.F.R. § 3.155; Brokowski, 23 Vet. App. at 84.

At the January 2018 Board hearing, the Veteran recalled filing claims in 1980 at the Syracuse VA Medical Center (VAMC).  The record does not show a compensation claim prior to the March 2003 claim.  There are earlier education claims, but no compensation claim.  Although there is evidence that the Veteran received VA treatment in the past, including at the Syracuse VAMC, there is no earlier evidence of a claim.  Moreover, even if tinnitus was shown in medical records at an earlier time, the mere presence of medical evidence does not establish an intent to seek service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (holding that the mere receipt of medical records could not be construed as an informal claim); see also Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").

As stated above, VA is to assign an effective date for the award of service connection as the date a claim was received by VA or the date on which entitlement arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Even though the Veteran had a diagnosis of tinnitus in 2003 or possibly earlier, a claim of service connection for tinnitus was not received by VA until July 18, 2011.  Thus, the preponderance of the evidence is against an earlier effective date, there is no reasonable doubt to resolved, and an earlier effective date is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date prior to July 18, 2011 for the award of service connection for tinnitus is denied.


REMAND

In a June 2017 rating decision, the RO denied the Veteran's claim of service connection for ureteral carcinoma.  The Veteran filed a timely NOD on the proper standardized VA form in July 2017.  No SOC has yet been issued.  Thus, the Board must remand the claim to the RO for the issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this issue is REMANDED for the following action:

Issue an SOC for the claim of service connection for ureteral carcinoma if the benefit is not granted in full.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


